IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


E. DALE KUNKLE AND HELEN KUNKLE, : No. 20 WAL 2015
                                 :
                Respondents      :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
           v.                    :
                                 :
                                 :
ROBERT G. POYDENCE,              :
                                 :
                Petitioner       :
                                 :
                                 :
           v.                    :
                                 :
                                 :
CARL M. VINCE,                   :
                                 :
                Respondent       :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.